Citation Nr: 1803334	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to December 1951.  The Veteran died in November 2010.  The Veteran's wife, B.F., was awarded accrued benefits in January 2012, which were received 8 days after B.F. died.  The current appellant is the adult son of the Veteran and B.F.; who has filed a claim for entitlement to accrued amounts due to a deceased beneficiary.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (PMC) in St. Paul, Minnesota.

The appeal is REMANDED to the AOJ.  VA will notify the appellant and his representative if further action is required on his part.


REMAND

Although the Board regrets the additional delay, it finds that further development is necessary in order for this matter to be adjudicated.  The appellant filed an application in February 2012 for reimbursement of accrued amounts due to a deceased beneficiary based on his claim that two checks were issued to his now deceased mother, one in the amount of $11,891.00 and the second in the amount of $955.00, and that he is entitled to reimbursement because he bore the expenses of the Veteran's last illness and funeral.

As an initial matter, the Board notes that is it unclear whether the appellant is an eligible recipient for accrued benefits.  Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A) (West 2012); 38 C.F.R. § 3.57 (2017).

In order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C. § 5121(a)(5).

The Board notes the appellant did not complete the part of the application pertaining to questions of last expenses.  On remand, he should be asked to complete a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, itemizing the expenses the appellant paid from his own funds related to the last illness and burial of the Veteran.

If the appellant is found eligible to receive accrued benefits based on his payment of expenses pertaining to the last illness and burial of the Veteran, then additional development may be needed to determine the specific expenses for which the appellant may receive reimbursement.

In this case, prior to his death in November 2010, the Veteran was awarded nonservice-connected pension benefits.

In November 2011, B.F. was awarded $300.00 for burial benefits, but was denied a plot allowance.

The record shows that in January 2012, correspondence was sent to B.F. informing her that she was entitled to accrued benefits because at the time of the Veteran's death he was owed benefits based on the medical expense report B.F. submitted in December 2011.  VA informed B.F. that the amounts payable to her were $11,891 for accrued benefits payable, and $955.00 for month of death increase.  Unfortunately, B.F. died approximately 8 days prior to receipt of the letter and the accompanying checks.

In February 2012, the appellant submitted a VA form 21-601, Application for Accrued Amounts Due to a Deceased Beneficiary.  The Veteran did not enter any amounts paid for the Veteran's last sickness or burial on the form.  However, in the remarks section he stated that his mother, B.F., passed away on January 31, 2012 and that the checks were received after her death.  The appellant stated that he had exhausted his savings caring for his deceased parents and requested that the checks be re-issued in his name.

In November 2013, PMC issued a decision which denied the appellant's claim for accrued benefits based on reimbursement stating, "Because you did not pay for all or part of the claimant's last illness or burial, we must deny your claim."

After a careful review of the evidence of record, the Board finds that the appellant was not informed of the specific types of items he could be reimbursed for, nor of information which would constitute proof of payment of these expenses prior to the PMC's denial of his claim.  Therefore, the Board finds that a remand is needed to fully develop the appellant's claim.

Accordingly, the case is REMANDED for the following action:
1.  Send the appellant an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601), and ask him to complete the form to show the expenses the appellant paid from his own funds related to the last illness and burial of the Veteran.  Please advise him of the type of information, receipts, statements, etc. which will provide proof of payment of expenses related to the last illness and burial of the Veteran.

2.  If the appellant provides the above information and is shown to be an eligible beneficiary for accrued benefits based on reimbursement due to his payment of last expenses of the Veteran, then prepare an audit/accounting of the Veteran's VA accrued nonservice-connected pension benefits, and identify the expenses for which the appellant may be reimbursed.  A copy of the written accounting/audit should be associated with the electronic file and another provided to the appellant.

3.  Thereafter, the AOJ should review the electronic file to ensure that the foregoing requested development has been completed.  If not, appropriate corrective action should be taken.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the appellant's claim in light of all additional evidence received.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






